Citation Nr: 1625852	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-24 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to August 1979.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2015, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

The Board notes that additional medical evidence was submitted by the Agency of Original Jurisdiction (AOJ) after the May 2014 Statement of the Case (SOC), and no waiver from the Veteran or his representative was received.  However, upon remand, the AOJ will have the opportunity to review this new evidence and readjudicate the claim.  As such, a waiver for this evidence is not necessary at this time.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to a total rating based on individual employability due to a service-connected disability (TDIU) was raised by the record in a January 2012 statement by the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2010 rating decision denied service connection for PTSD.

2.  The Veteran did not appeal the June 2010 rating decision and new evidence was not received within one year of notice of the decision.

3.  Evidence received since the RO's June 2010 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2010 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. §§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision issued in June 2010, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The RO determined that the Veteran did not have a verified PTSD stressor or a nexus between his current diagnosis and his active military service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not submit a notice of disagreement; nor was any new evidence received within a year of notice of the decision.  38 C.F.R. § 3.156(b).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the last final denial on any basis.  38 U.S.C.A. § 5108.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  Id.

Here, the pertinent evidence received since the RO's June 2010 rating decision includes VA treatment records, in-service mental health treatment records (STRs), the Board hearing transcript, lay statements, and the report of a VA examination.  This evidence was not before adjudicators when the Veteran's claim was last denied in June 2010, and it is not cumulative or redundant of the evidence of record at the time of that decision.  

The evidence is also material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, the STRs document the Veteran's in-service psychiatric hospitalization.  These STRs were not associated with the claims file at the time of the June 2010 rating decision, and are relevant to the Veteran's claim.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, then VA will reconsider the claim.  Furthermore, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  For these reasons, the claim of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for PTSD is reopened.

REMAND

At his Board Hearing, the Veteran reported pertinent treatment at the VAMC in Northport, New York.  These VA treatment records are not currently in the claims file, as the most recent treatment records from Northport are dated in May 2014.  Attempts to obtain these records have not been made, and VA has a duty to obtain these records.  See 38 U.S.C.A. § 5103A (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Finally, a remand is necessary in order to obtain another VA psychiatric examination.  The Veteran was previously afforded a VA psychiatric examination in May 2012.  The examiner found that the Veteran did not have a current diagnosis of PTSD, but instead diagnosed anxiety disorder and personality disorder.  However, since the examination, the Veteran was diagnosed with PTSD by the VAMC in May 2014.  Additionally, the VA examiner did not provide a nexus opinion regarding the currently diagnosed generalized anxiety disorder.  Therefore, another VA examination and medical opinion is necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records dated since May 2014 from the VAMC in Northport, New York.  

If requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain them, and of what further actions will be taken.

3.  Schedule the Veteran for a VA examination to determine whether any acquired psychiatric disorder present at any time since 2011, to include PTSD, and anxiety disorder, is the result of a disease or injury in active service.  The examiner should note that the claims file was reviewed. 

The examiner should address the following:

(a) State whether the Veteran has met the criteria for a diagnosis of a current psychiatric disorder, including PTSD, at any time since 2011.  The examiner should discuss the May 2014 VAMC diagnosis of PTSD, and the May 2012 diagnosis of anxiety disorder.

If a previously diagnosed disorder is not present on current examination, the examiner should opine whether the prior diagnosis was made in error or the disability has gone into remission.  If in remission, the examiner should deem the disorder to be a current disability.

(b) If the Veteran has a diagnosis of PTSD, is it is at least as likely as not (a 50 percent probability or greater) that the PTSD is due to an in-service stressor, including being physically and sexually assaulted during his active military service and his in-service disciplinary actions?  

If due to an in-service assault, the examiner should opine whether there is evidence of behavior changes in response to the stressor.

(c) Is it at least as likely as not (a 50 percent probability or greater) that any other current psychiatric disability is the result of an in-service disease or injury, to include as due to the Veteran's in-service stressor of being physically and sexually assaulted during his active military service and his in-service disciplinary actions?  

The Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming opinions, the examiner must ask the Veteran about his symptoms during active military service and since.  The examiner must also comment on whether the Veteran's reports, if accepted, would be sufficient to show a link between a current acquired psychiatric disorder and an event in service.  The examiner should also report whether there is any medical reason for rejecting the Veteran's reports.

Any opinion expressed by the VA examiner should be accompanied by reasons.  If medical literature is relied upon, the examiner should cite the material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.  

4.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


